              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 SARA HARMON and JOSEPH
 HARMON,

                          Plaintiffs,

 v.                                                Case No. 18-CV-209-JPS

 CITY OF RACINE, SGT. RYAN
 COMSTOCK, CHAD STILLMAN,
                                                                  ORDER
 DONALD NUTTALL, and SGT.
 ROBERT THILLEMANN,

                          Defendants.


      On December 28, 2018, the parties filed a joint stipulation of

dismissal of this action with prejudice and without costs assessed to either

party. (Docket #85). The Court will adopt that stipulation. See Fed. R. Civ.

P. 41(a)(1)(A)(ii). The pending unopposed motions to seal, (Docket #41 and

#63), will be granted and the remaining pending motions, (Docket #46, #49,

and #79), will be denied as moot.

      Accordingly,

      IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #85) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and without costs to any party;

      IT IS FURTHER ORDERED that the unopposed motions to seal

(Docket #41 and #63) be and the same are hereby GRANTED; and
        IT IS FURTHER ORDERED that the parties’ remaining pending

motions (Docket #46, #49, and #79) be and the same are hereby DENIED as

moot.

        Dated at Milwaukee, Wisconsin, this 7th day of January, 2019.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
